                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                  ***
                 7    UNITED STATES OF AMERICA,                            Case No. 2:05-CR-58 JCM (GWF)
                 8                                         Plaintiff(s),                     ORDER
                 9           v.
               10     KENYON DEVERS,
               11                                        Defendant(s).
               12
               13            Presently before the court is defendant Kenyon Devers’ motion for reconsideration.
               14     (ECF No. 151). The government did not file a response and the time to do so has passed.
               15            On November 9, 2006, the court sentenced defendant to 87 months of custody to be
               16     followed by a lifetime term of supervised release for two counts of transporting a minor for
               17     prostitution. (ECF Nos. 93, 96).      On August 4, 2011, defendant commenced his term of
               18     supervised release. See (ECF No. 116).
               19            On January 25, 2012, the court revoked defendant’s term of supervised release for living
               20     from the earnings of a prostitute in violation of NRS 201.300. (ECF Nos. 139, 141). The court
               21     sentenced defendant to time served to be followed by a lifetime term of supervised release. Id.
               22            On March 22, 2019, defendant filed a motion for early termination of supervised release.
               23     (ECF No. 147). On April 16, 2019, the court denied defendant’s motion. (ECF No. 150). Now,
               24     defendant moves for reconsideration. (ECF No. 151).
               25            A motion for reconsideration “should not be granted, absent highly unusual
               26     circumstances.” Marlyn Nutraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571 F.3d 873, 880
               27     (9th Cir. 2009). “Reconsideration is appropriate if the district court (1) is presented with newly
               28     discovered evidence, (2) committed clear error or the initial decision was manifestly unjust, or

James C. Mahan
U.S. District Judge
                1     (3) if there is an intervening change in controlling law.” School Dist. No. 1J v. ACandS, Inc., 5
                2     F.3d 1255, 1263 (9th Cir. 1993).
                3            Defendant argues that the court should vacate its April 16, 2019, order because the court
                4     committed clear error by (1) holding that defendant’s compliance with his terms of supervised
                5     release is not sufficient grounds for early termination of supervised release and (2) giving
                6     significant weight to defendant’s previous revocation of supervised release. (ECF No. 151). The
                7     court disagrees.
                8            It well-established that compliance with the terms of supervised release is not adequate
                9     grounds for early termination because courts expect compliance from every defendant. See
              10      United States v. Bauer, No. 5:09–cr–00980, 2012 WL 1259251, at *2 (N.D. Cal. Apr. 13, 2012);
              11      see also United States v. Sine, No. Cr-S-01-079 KJM, 2012 WL 1901298 at *2 (E.D. Cal. May
              12      24, 2012); see also United States v. McComb, No. 3:11-cr-00050-RJC-VPC-1, 2014 WL
              13      4636034 at *1 (D. Nev. Sept. 16, 2014); see also United States v. Hawatmeh, CR 08-00385-
              14      VBF-3, 2014 WL 11970544 at *4 (C.D. Cal. Sept. 19, 2014); see also Folks v. United States,
              15      733 F.Supp.2d 649, 651 (W.D.N.C. 2010); see also United States v. Weintraub, 371 F. Supp. 2d
              16      164, 166–67 (D. Conn. 2005).
              17             As for defendant’s prior revocation, the court is not persuaded by defendants’ contention
              18      that violating Nevada’s sex trafficking laws does not amount to a sex crime. Nor does the court
              19      believe, as defendant puts it, that sex trafficking “is illegal only for largely undiscernible moral
              20      reasons.” See (ECF No. 151). Without delving into the philosophical literature on applied
              21      ethics, the court notes that the Ninth Circuit has recognized that the remarkable punishments for
              22      sex crimes represent the moral condemnation of the community. United States v. Pepe, 895 F.3d
              23      679, 688–89 (9th Cir. 2018).
              24             Lastly, defendant fails to acknowledge the court’s concern over defendant violating
              25      Nevada’s sex trafficking laws six years after having been convicted of a sex crime. Defendant’s
              26      relapse after such an extended period of time is particularly alarming because it puts into
              27      question whether defendant is at risk of a similar relapse. For these reasons, the court did not
              28      commit any error in denying defendant’s motion for early termination.

James C. Mahan
U.S. District Judge                                                  -2-
                1            Accordingly,
                2            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that defendant’s motion for
                3     reconsideration (ECF No. 151) be, and the same hereby is, DENIED.
                4            DATED May 24, 2019.
                5                                               __________________________________________
                                                                UNITED STATES DISTRICT JUDGE
                6
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                              -3-
